02-12-280--281-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00280-CR
NO. 02-12-00281-CR
 



Eric Christy, Jr.


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 297th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Eric Christy, Jr. attempts to appeal from his convictions for aggravated robbery
with a deadly weapon and burglary of a habitation.  The trial court’s
certification in each case states that this “is a plea-bargain case, and the
defendant has NO right of appeal.”  See Tex. R. App. P. 25.2(a)(2).  On June
26, 2012, we notified Christy that these appeal may be dismissed unless he or
any party desiring to continue the appeals filed a response showing grounds for
continuing the appeals.  No party filed a response.  In accordance with the
trial court’s certifications, we therefore dismiss these appeals.  See
Tex. R. App. P. 25.2(d), 43.2(f).
 
 
PER CURIAM
 
PANEL:
WALKER, MCCOY, and MEIER, JJ. 
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  August 16, 2012




[1]See Tex. R. App. P. 47.4.